Citation Nr: 0216949	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  96-04 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals, 
fracture right index distal phalanx with right carpal with 
right carpal tunnel syndrome, with scar, currently evaluated 
as 30 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO), which denied the benefits sought on appeal.   


REMAND

The Board notes that during the pendency of this appeal, in 
September 2002 the RO received from the veteran a VA Form 9, 
Appeal to Board of Veterans' Appeals, in which the veteran 
requested a VA Travel Board hearing at the RO.  

The United States Court of Appeals for Veterans Claims has 
determined that the veteran has a right to such a hearing 
before the issuance of a Board decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 
7104(a) (West 1991 & Supp. 2002)); 38 C.F.R. §§ 3.103(a) and 
(c), 19.9, 19.25, 20.703, 20.704 (2001).  Therefore, in 
order to fully and fairly adjudicate the veteran's claims, 
this case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
VA Travel Board hearing before a member of 
the Board at the St. Petersburg, Florida 
VA RO.  When that action has been 
completed, the case should be returned to 
the Board for appellate review, if 
appropriate.  

No action is required of the appellant unless and until he 
receives further notice.  The purpose of this remand is to 
permit the hearing requested to be scheduled.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




